DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group 1, Claims 1-18, and with traverse of Species 1, Figures 1-3, claims 1-7 and 9-18 in the reply filed on 5/23/22 is acknowledged. 
The traversal is made on the grounds that:
“Fig. 4 (i.e., Species 2) is a cross- sectional view of the electromagnetic actuator of Fig. 3 (i.e., Species 1). Similarly, Fig. 5 is another cross-sectional view of the electromagnetic actuator of Fig. 3, and Fig. 6 is a magnetic flux density contour plot of the electromagnetic actuator of Fig. 1.”

	These arguments are not persuasive, because:
Species 1: as shown in Figures 1-3, show the structures of entire exterior of an electromagnetic actuator 10.
Species 2: as shown in Figures 4-6, show more specific structures of entire interior of the electromagnetic actuator 10.
Those structures require different search at different areas (different classes and subclasses...etc...). More importantly, the examiner's examination time is very limited. 
Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies, as well as multiple classes and subclasses need to be searched.  

	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claims 1-7 and 9-18 must be shown in the elected Species 1, figures 1-3 or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-18 at best understood by the examiner, the Office Action are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US 2014/0367595).
Regarding claim 1, Miura discloses a solenoid valve comprising:
a pole piece (22, 22a, 22b, 29) comprising:
a first end (see the drawing below) defining a substantially open top side;
a second end (see the drawing below) opposite the first end (see the drawing below);
a first flange (see the drawing below) arranged adjacent to and extending radially outward from the first end;
a second flange (29), see the drawing below) extending radially outward from the second end (see the drawing below); and
an armature recess (see the drawing below) extending at least partially through the pole piece (22, 22a, 22b, 29) from the substantially open top side towards the second end (see the drawing below), 
the armature recess (see the drawing below) configured to slidably receive an armature (20).
Miura does not disclose the unitary pole piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the pole piece (29) and (22, 22a, 22b) become one piece for the purpose of suitability of the intended use, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
[AltContent: textbox (2nd end of unitary pole piece)][AltContent: arrow][AltContent: textbox (1st end of unitary pole piece)][AltContent: arrow][AltContent: textbox (Armature recess)][AltContent: arrow][AltContent: textbox (2nd side wall)][AltContent: arrow][AltContent: textbox (1st side wall)][AltContent: arrow][AltContent: textbox (1st end & 1st flange)][AltContent: textbox (Stepped profile)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd end & 2nd flange)][AltContent: arrow]
    PNG
    media_image1.png
    288
    236
    media_image1.png
    Greyscale

Regarding claim 2, Miura discloses:
wherein the armature recess (see the drawing above) of the unitary pole piece (22, 22a, 22b, 29) defines a base (22d) configured to provide an end stop (22d) for the armature (20).
Regarding claim 3, Miura discloses:
a first sidewall extending between the first flange (see the drawing above) and the second flange (see the drawing above) of the unitary pole piece (22, 22a, 29), the first sidewall defining a choke portion (22c).
Regarding claim 4, Miura discloses:
a second sidewall (see the drawing above/below) protruding axially above the first flange (see the drawing above/below) to receive an end cap (16).

    PNG
    media_image2.png
    295
    479
    media_image2.png
    Greyscale

Regarding claim 5, Miura discloses:
one of the first flange (see the drawing above) or the second flange (see the drawing above) defines a stepped profile (see the drawing above).
Regarding claim 6, Miura discloses:
the stepped profile (see the drawing above) configured to provide an end stop for a housing (18) pressed thereon.
Regarding claim 7, Miura discloses:
the stepped profile (see the drawing above) is further configured to provide a press fit to an inner surface of the housing (18).
Regarding claim 9, Miura discloses:
a housing (14, 18);
a unitary pole piece (22, 22a, 22b, 29) arranged within the housing (14, 18), 
the unitary pole piece (22, 22a, 22b, 29) including: 
a first end (see the drawing below) defining a substantially open top side, 
a second end opposite the first end (see the drawing below), and 
a first flange (see the drawing below) at the first end (see the drawing below) and 
a second flange (see the drawing below) at the second end (see the drawing below), 
the first flange (see the drawing below) and the second flange (see the drawing below) extending radially outward from the unitary pole piece (22, 22a, 22b, 29), and 
an armature recess (see the drawing below) extending from the substantially open top side towards the second end (see the drawing below); and
an armature (20) slidably received within the armature recess (see the drawing below), 
the armature (20) being selectively movable between a first end position and a second end position;
wherein a base (22d) of the armature recess (see the drawing below) defines the first end position for the armature (20).  

    PNG
    media_image2.png
    295
    479
    media_image2.png
    Greyscale

Regarding claim 10, Miura discloses:
an end cap (16) coupled to the first end (see the drawing above) of the unitary pole piece (22, 22a, 22b, 29).
Regarding claim 11, Miura discloses:
the end cap (16) defines a seal to the substantially open top side of the unitary pole piece (22, 22a, 22b, 29).
Regarding claim 12, Miura discloses:
the end cap (16) defines the second end position for the armature (20).
Regarding claim 13, Miura discloses:
the end cap (16) is press-fit to an outer surface of the substantially open top side of the unitary pole piece (22, 22a, 22b, 29).
Regarding claim 14, Miura discloses:
a bobbin (26) positioned around the armature (20) and arranged between the first flange (see the drawing above/below) and the second flange (see the drawing above/below) of the unitary pole piece (22, 22a, 22b, 29).
Regarding claim 15, Miura does not disclose the bobbin (26) is insert molded onto the unitary pole piece (22, 22a, 22b, 29).  However, Miura discloses the outlet pipe (16) is molded of resin as a separate component from the inlet pipe (14) (see para. [0026]).  
Molding is commonly used for switches of this type.  Also, it is understood that “molding” is a method of forming a connection between two structures.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bobbin (26) is insert molded onto the unitary pole piece (22, 22a, 22b, 29) for the purpose of being connected airtightly with the solenoid case (18).

    PNG
    media_image3.png
    285
    398
    media_image3.png
    Greyscale

Regarding claim 16, Miura discloses:
the second flange (see the drawing above/below) defines a stepped profile, 
the stepped profile (see the drawing above/below) providing a mounting surface for the housing (14, 18) pressed thereon.
Regarding claim 17, Miura discloses:
the first flange (see the drawing above/below) and the second flange (see the drawing above/below) extend radially outward to meet an inner surface of the housing (14, 18).
Regarding claim 18, Miura discloses:
one of the first flange (see the drawing above/below) or the second flange (see the drawing above/below) defines a press-fit between the housing (14, 18) and the unitary pole piece (22, 22a, 22b, 29).


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
June 27, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837